Title: To James Madison from Anonymous, 25 June 1808
From: Anonymous
To: Madison, James



Dr. Sir
New York 25th. June 1808.

A meeting of the republicans of the second ward will take place tomorrow evening to express their opinion of Cheetham in relation to his Attack on our able & worthy friend James Townsend.  Mr. Townsend stands high in the republican ranks  He is justly estimated for his disinterested patriotism.  There is no period in ten Years that the party would not have sent him to the State Legislature or to Congress if he would have consented, or given him any office that he would receive.  The Genl. Committee repetely urged him go to Congress in place of Mumford & he refused.  He got a Mr. Tolman nominated & De Witt got him to decline & brought the Committee by surprise to the Nomination of Mumford.  I am still of opinion that this State will be sound, the old Mans visit notwithstanding.

H.

